UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7099


GEORGE NAPOLEON MOSES, a/k/a George N. Moses,

                Petitioner - Appellant,

          v.

WARDEN WILLIE EAGLETON,

                Respondent – Appellee,

          and

WARDEN JOSEPH MCFADDEN,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-02894-RBH)


Submitted:   November 17, 2015              Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George N. Moses, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Napoleon Moses seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard   by

demonstrating         that     reasonable       jurists    would     find   that     the

district       court’s      assessment   of     the    constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Moses has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, deny Moses’ motions to appoint counsel, and dismiss

the appeal.         We dispense with oral argument because the facts

                                            2
and legal contentions are adequately presented in the materials

before this   court   and   argument   would   not   aid   the   decisional

process.

                                                                  DISMISSED




                                   3